Citation Nr: 0735167	
Decision Date: 11/08/07    Archive Date: 11/26/07

DOCKET NO.  04-03 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether the agency of original jurisdiction properly 
reinstated payment of a special apportionment of the 
veteran's disability compensation benefits to his estranged 
spouse.


REPRESENTATION

Appellant represented by:  The American Legion
Appellant's spouse represented by:  California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1971 to 
December 1974 and from June 1975 to February 1977.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a November 2002 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, that reinstated payment of an apportionment of 
the veteran's disability benefits to the veteran's spouse.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

The veteran has contended that the RO should not have 
reinstated payment of a special apportionment of his 
compensation benefits to his estranged spouse once his 
children had all reached the age of majority.  In his January 
2004 substantive appeal, he argues that the apportionment is 
unfair.  In part, he asserts that his spouse's income is 
higher than his income.

A summary of the background giving rise to this remand is in 
order.  A Certificate of Registry of Marriage shows that the 
veteran and L.H. were married in June 1982.  There is no 
record of a divorce decree or other court order terminating 
that marriage.  As recently as January 2004, the veteran 
refers to L.H. as his spouse.  Certificates of Live Birth 
show two children born of this marriage, in December 1982 and 
August 1984, respectively.  

The veteran has service-connected disability rated at 40 
percent disabling, effective since October 1980.  In 
September 1995, the RO received a claim for apportionment 
from L.H. who indicated that the she and the two children 
lived apart from the veteran, she had no income, and the 
veteran was not contributing to the support of the family.  
In December 1995, the RO granted a special apportionment of 
the veteran's benefits to L.H., under 38 C.F.R. § 3.451.  

The next communication, pertinent to the issue before the 
Board, between the RO and either the veteran or his spouse, 
is a November 2002 letter from the RO to the veteran letter 
dated in November 2002 from the RO to the veteran.  This 
letter states, in pertinent part "We have reinstated your 
spouse's apportionment.  The apportionment was not withheld 
due to an oversight."  A VA Form 20-8270, dated in October 
2002, contains an entry dated the same date as the youngest 
child of the marriage reached majority.  This entry lists a 
dollar amount under a heading for monthly rate but, unlike 
previous entries, contains no dollar amount under headings 
for total award and withholding type and amount.  

In January 2003, the veteran filed a notice of disagreement 
with the RO's decision to reinstate apportionment to his 
spouse and enclosed a financial status report.  The RO issued 
a statement of the case to the veteran in December 2003, with 
a copy provided to The American Legion.  The veteran filed a 
substantive appeal in January 2004.    

In support of his contention, the veteran has submitted a 
financial status report, dated in January 2003.  However, the 
record is absent for any recent evidence as to an existing 
hardship of the veteran's spouse.  Indeed, the last 
communication of record from the veteran's spouse is the 
September 1995 claim and the last communication of record 
from the RO to the veteran's spouse is a March 1998 letter.  

Under 38 U.S.C.A. § 5307, all or any part of a service-
connected disability compensation payable on account of any 
veteran may be apportioned if the veteran is not residing 
with his or her spouse, and the veteran is not reasonably 
discharging his responsibility for the spouse's support.  

VA regulations provide for two types of apportionments.  A 
"general" apportionment may be paid under the circumstances 
set forth in 38 C.F.R. § 3.450 (2006).  Application of this 
provision turns on whether the veteran is reasonably 
discharging his responsibility for the support of his spouse, 
children, or dependent parents, irrespective of hardship.  
Id.  

The second type of apportionment is a "special" apportionment 
which may be paid under the circumstances set forth in 38 
C.F.R. § 3.451 (2006).  That regulation provides that, 
without regard to any other provision regarding 
apportionment, where hardship is shown to exist, compensation 
may be apportioned between the veteran and his or her 
dependents on the basis of the facts of the individual case 
as long as it does not cause undue hardship to the other 
persons in interest.  Id.  

The December 1995 RO decision granted a special apportionment 
under C.F.R. § 3.451, and thus whether reinstatement in 
November 2002 was proper depends upon findings as to hardship 
of the veteran's spouse and undue hardship of the veteran, as 
well as an examination of the facts of the case.  In the 
December 2003 statement of the case, the RO provided the 
veteran with regulations for both general and special 
apportionments.  Regardless of whether the apportionment is a 
"general" or "special" apportionment, the amount of 
apportionment depends on the number of dependents involved.  
See 38 C.F.R. § 3.451 and §3.453.  Therefore, detailed 
financial information from both the veteran and his spouse is 
necessary in order to fairly decide whether reinstatement of 
the special apportionment of $100.00 per month was proper.

Additionally, notice requirements have not been adhered to in 
this case.  A claim for an apportionment is a "contested 
claim" and is subject to special procedural regulations as 
set forth in 38 C.F.R. §§ 19.100, 19.101, 19.102 (2007); see 
also 38 C.F.R. §§ 20.500 - 20.504 (2007).  Under applicable 
criteria, all interested parties will be specifically 
notified of the action taken by the agency of original 
jurisdiction in a simultaneously contested claim and of the 
right and time limit for initiating an appeal, as well as 
hearing and representation rights.  38 C.F.R. § 19.100.  Upon 
the filing of a notice of disagreement in a simultaneously 
contested claim, all interested parties will be furnished 
with a copy of the statement of the case.  38 C.F.R. 
§ 19.101.  When a substantive appeal is filed in a 
simultaneously contested claim, the content of the 
substantive appeal will be furnished to the other contesting 
parties to the extent that it contains information that could 
directly affect the payment or potential payment of the 
benefit that is the subject of the contested claim.  38 
C.F.R. § 19.102.  Further, if a hearing is scheduled for any 
party to a simultaneously contested claim, the other 
contesting claimant and their representative, if any, will be 
allowed to present opening testimony and argument.  The 
appellant will then be allowed an opportunity to present 
testimony and argument in rebuttal.  38 C.F.R. § 20.713(a).  
Finally, each party should be notified of the requirements to 
prevail on the issue.  

The record is absent for any evidence that any of the 
procedural requirements have been met with respect to the 
veteran's spouse.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran's spouse a copy of 
the November 2002 RO decision to reinstate 
her apportionment, a copy of the December 
2003 statement of the case, and the 
content of the veteran's substantive 
appeal, and ensure that this and other 
procedural matters are in compliance with 
38 C.F.R. §§ 19.100 through 19.102, 20.500 
through 20.504.  

2.  Advise each party of the regulations 
governing contested claims and the 
criteria governing general apportionments 
under 38 C.F.R. § 3.450, special 
apportionments under 38 C.F.R. § 3.451, 
the amount of apportionments under 38 
C.F.R. § 3.451 and § 3.453, and those 
instances in which an apportionment of the 
veteran's compensation benefits is 
precluded, under 38 C.F.R. § 3.458.  

4.  Request from the veteran and his 
spouse, that each provide information as 
to the amount of monetary support provided 
to the veteran's spouse by the veteran and 
the number of dependents of the veteran 
and his spouse.  

5.  Request from the veteran and his 
spouse, that they submit financial status 
report(s) for the time period from March 
2002 to the present, including, monthly 
income, itemized monthly expenses, debt 
incurred for necessary expenses, and 
expenses paid for special needs.  

Each party should be advised that, in 
order to provide accurate financial 
information from March 2002 to the 
present, including providing an accurate 
breakdown of changes in income and 
expenses may require more than one 
financial status report form, since the 
income and members of the households at 
issue changed during this period.  Each 
party should be encouraged to submit 
separate financial status reports for the 
period beginning at each point when (a) 
income changed, or, (b) household 
membership changed.

7.  Associate with the claims file an 
updated VA Form 20-8270, C&P Master Record 
- Audit Writeup, covering the period from 
March 2002 to the present.  

8.  Complete all procedural due process 
required by contested claims procedures.  
Conduct any additional development 
required under those procedures or in 
light of new evidence.  Then, review and 
readjudicate the issue of whether 
reinstatement of apportionment was proper, 
with consideration of all applicable 
regulations.  

9.  Thereafter, both parties MUST be 
provided a supplemental statement of the 
case which contains only that information 
which directly affects the apportionment 
claim.  Any evidence or information 
received from either party which is not 
essential to the decision should be 
omitted from the supplemental statement of 
the case.  After affording both parties an 
opportunity to respond, the case should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006). 

